          Case 3:20-cv-09004-VC Document 15 Filed 03/16/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 SCOTT JOHNSON,
                                                    Case No. 20-cv-09004-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 SVF AT FIRST SAN JOSE
 CORPORATION,
                Defendant.


       The Court has been advised by the Notice of Settlement filed on March 2, 2021, that the

parties have resolved this case. (Re: Dkt. No. 14). Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to request to reopen this action within 60 days of this Order if

the settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: March 16, 2021

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
